Exhibit 10.10

Schedule of Director Compensation Arrangements

The following sets forth the amount of fees payable to outside directors of
Partners Trust Financial Group, Inc. for their services as Directors, effective
April 1, 2006:



Event



Fee











Annual Retainer



$ 15,000

(1)

Board Meeting Attended



1,200

(1)









Committee Meeting Attended



500

(1)









Annual Retainer for the Chairman of the







Audit Committee



19,000

(2)









Annual Retainer for the Chairpersons of the







Compensation Committee and the Governance







Committee



16,500

(2)









Annual Retainer for the Chairman of the Board



$ 70,000











(1)

Paid to each outside director except for the Chairman of the Board.
(2) Includes the $15,000 annual retainer for services as director.



 